Citation Nr: 0829566	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-32 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to January 17, 2006 
for the grant of entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from June 1944 to June 
1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) that, in part, granted entitlement to 
TDIU effective January 17, 2006.  The veteran perfected an 
appeal seeking an earlier effective date.  


FINDINGS OF FACT

1.  In an unappealed September 1998 rating decision, the RO 
denied entitlement to TDIU.  

2.  On April 30, 1999, the RO received a claim for increased 
rating for the veteran's service-connected residuals of a 
gunshot wound of the left hip and/or buttocks.  This claim 
was denied in a June 1999 rating decision.  The veteran 
appealed the decision to the Board.  

3.  In November 2000, during the pendency of the veteran's 
increased rating claim, VA received a statement from a 
private physician which indicated that the veteran's service-
connected disabilities "negatively impacted his civilian 
employment." 

4.  In a January 2003 decision, the Board granted a separate 
additional 10 percent rating for mild incomplete paralysis of 
the sciatic nerve.  

5.  In a February 2003 rating decision, the RO implemented 
the Board's grant of a separate 10 percent rating and 
assigned an effective date of April 30, 1999.  This resulted 
in a combined disability rating of 60 percent from April 30, 
1999.  
6.  The evidence shows that the veteran met the schedular 
criteria and was precluded from employment as of April 30, 
1999.  


CONCLUSION OF LAW

The criteria for an effective date of April 30, 1999 for an 
award of TDIU have been met.  38 U.S.C.A. § 5110 (West. 
2002); 38 C.F.R. §§ 3.400, 4.16 (2007); Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was initially provided notice of 
the VCAA in February 2006, prior the initial adjudication of 
his claim in the June 2006 rating decision concerning 
entitlement to TDIU.  

This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, and identified the veteran's and VA's duties in 
obtaining information and evidence to substantiate his claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 73 Fed. 
Reg. 23,353-356 (April 30, 2008), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), and Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).

The veteran was sent notice regarding the effective date 
issue on appeal in April 2007.  The claim for an earlier 
effective date for TDIU is a downstream issue from the grant 
of TDIU.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's 
General Counsel recently held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  38 U.S.C.A. § 
7104(c). VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 (May 5, 2004).  
While this logic is called into some question in a recent 
Court case, neither this case nor the GC opinion has been 
struck down.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  In this case, the veteran 
received Dingess notice in April 2007, including as it 
relates to the downstream effective date element of his 
claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Pertinent Law and Regulations

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  Disabilities resulting from common etiology or a 
single accident, or multiple injuries incurred in action will 
be considered as one disability.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

In addition, the Court has indicated that it is axiomatic 
that the service-connected disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  
Determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  The Board must 
determine the date of receipt of the veteran's TDIU claim, 
and then determine the date that it became factually 
ascertainable that his service-connected disabilities 
increased in severity, warranting a TDIU rating.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12- 
2001 (July 6, 2001).

Analysis

The veteran essentially argues that the effective date for 
the grant of TDIU should be prior to January 17, 2006.  Upon 
review of the evidence, the Board agrees.  

Historically, in a September 1998 rating decision, the RO 
denied entitlement to TDIU.  The veteran's service-connected 
disabilities at that time were: gunshot wound of the left hip 
and/or buttocks (20 percent disabling); gunshot wound of the 
right leg (20 percent disabling); gunshot wound of the left 
forearm (10 percent disabling); and gunshot wound of the left 
arm (10 percent disabling).  The combined disability rating 
was 50 percent.  The basis for the denial was that the 
veteran did not meet the schedular criteria for TDIU; nor did 
the evidence show that he was unemployable.  The veteran was 
advised of the adverse decision and his appellate rights in 
October 1998; however, he did not file an appeal.  Therefore, 
that decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104; 20.1103.

On April 30, 1999, the RO received a claim for increased 
rating for the veteran's service-connected gunshot wound of 
the left hip and/or buttocks.  This claim was denied in a 
June 1999 rating decision.  The veteran appealed this 
decision to the Board.  

In November 2000, VA received a statement from a private 
physician which indicated that the veteran's service-
connected disabilities "negatively impacted his civilian 
employment."  See October 2000 statement from Dr. S.C. 

In a January 2003 decision, the Board granted a separate 
additional 10 percent rating for mild incomplete paralysis of 
the sciatic nerve.  [It denied an increased rating for 
residuals of a gunshot wound of the left hip and/or 
buttocks.]  In February 2003, the RO implemented the Board's 
grant of a separate 10 percent rating and assigned an 
effective date of April 30, 1999.  This resulted in an 
increase in the combined disability rating to 60 percent from 
April 30, 1999.  

On January 17, 2006, the RO received an informal claim for 
entitlement to TDIU; a formal claim was received in February 
2006.  In June 2006, the RO granted TDIU effective January 
17, 2006.  

Upon review, the Board finds that the effective date of the 
grant of TDIU should be April 30, 1999, the date the veteran 
filed his increased rating claim for gunshot wound of the 
left hip and/or buttocks.  As noted above, the veteran filed 
an appeal of the June 1999 rating decision which denied an 
increased rating for this disability.  The veteran filed an 
appeal and the claim was ultimately addressed in a January 
2003 Board decision.  That means that the veteran's increased 
rating claim was pending at the time Dr. S.C.'s statement was 
received in November 2000.  Given that Dr. S.C.'s October 
2000 statement indicated that the veteran's physical 
disabilities "negatively impacted his civilian employment," 
the Board finds that the issue of entitlement to TDIU was 
reasonably indicated by the evidence.  That is, because the 
veteran submitted evidence of unemployability while his claim 
for increased rating - wherein he theoretically sought the 
highest rating possible - was pending VA was obligated to 
consider whether he was entitled to a TDIU rating.  See 
Roberson.  

Having determined that an informal claim for TDIU was 
reasonably raised as of April 30, 1999, the Board must next 
determine whether the veteran, in fact, met the criteria for 
an award of TDIU at that time.  In this regard, the Board 
finds that the veteran met the schedular criteria for TDIU on 
April 30, 1999.  As a result of the February 2003 rating 
decision, the veteran's combined disability rating was 
increased to 60 percent as of April 30, 1999.  Although the 
veteran did not have a single disability ratable as 60 
percent or more, the evidence clearly shows that his service-
connected disabilities resulted from common etiology, his 
combat service during World War II.  [The disabilities also 
can be considered as one because they resulted from multiple 
injuries incurred in action.]  Therefore, the veteran met the 
minimum schedular requirements for TDIU under 38 C.F.R. § 
4.16(a).  The Board must now consider whether the veteran's 
service-connected disabilities rendered him unemployable.

Resolving doubt in the veteran's favor, the Board finds that 
Dr. S.C.'s October 2000 statement, wherein he maintained that 
the veteran's physical disabilities "negatively impacted his 
civilian employment," supports the conclusion that the 
veteran was unemployable due to his service-connected 
disabilities as of April 30, 1999.  The Board acknowledges 
that the evidence shows that the veteran retired from the 
United States Postal Service in 1987; however, TDIU is still 
warranted if he finds himself unable to secure substantial 
gainful employment as a result of his service-connected 
disabilities.  

Based on the above, the Board finds that an effective date of 
April 30, 1999 is warranted for the award of TDIU.  The Board 
notes that given the finality of the September 1998 rating 
decision an effective date earlier than this cannot be 
assigned.  




ORDER

An effective date of April 30, 1999 for the award of TDIU is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


